262 Ga. 638 (1992)
423 S.E.2d 252
CHRISTENSON
v.
THE STATE.
S92P1078.
Supreme Court of Georgia.
Decided December 2, 1992.
Reconsideration Denied December 17, 1992.
Stephen B. Bright, Charlotta Norby, Richard A. Bunn, for appellant.
Douglas C. Pullen, District Attorney, J. Mark Shelnutt, Assistant District Attorney, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, Assistant Attorney General, for appellee.
FLETCHER, Justice.
In Christenson v. State, 261 Ga. 80 (402 SE2d 41) (1991), we affirmed Christenson's conviction for murder and armed robbery, but remanded the case to the trial court for further hearing on two penalty-phase issues in this death-penalty case. Specifically, we directed the court on remand to determine (1) whether the district attorney's questions to the defendant's character witnesses were based on reliable information supported by admissible evidence, and (2) whether the defendant's confession to an extrinsic crime was voluntary and admissible in this case. Id. at 90-92.
On remand, the court conducted the required hearing and set forth its detailed findings of fact and conclusions of law in a 19-page order.
1. The proceedings on remand afforded the defendant a full and fair opportunity to address the issues contemplated by our remand.
2. The record supports the findings of the remand court and its conclusion that the prosecutor's cross-examination of the defendant's sentencing-phase witnesses was proper and that the defendant's confession to an extrinsic crime was properly admitted in evidence in this case.
3. As we held previously, the evidence supports the jury's finding that the offense of murder was committed during the commission of armed robbery. OCGA § 17-10-30 (b) (2). Now that we have the benefit of the proceedings on remand, we find that Christenson's death sentence was not imposed as the result of passion, prejudice, or other arbitrary factor. OCGA § 17-10-35 (c) (1). His death sentence is neither excessive nor disproportionate to penalties imposed in similar cases, considering both the crime and the defendant. OCGA § 17-10-35 (c) (3). The similar cases listed in the Appendix support the imposition of a death sentence in this case.
Judgment affirmed. All the Justices concur, except Benham, J., who dissents.
BENHAM, Justice, dissenting.
For the reasons stated in the dissent I filed in Christenson v. State, 261 Ga. 80, 92 (402 SE2d 41) (1991), I respectfully dissent from the affirmance of appellant's death sentence.

APPENDIX.
Meders v. State, 261 Ga. 806 (411 SE2d 491) (1992); Miller v. State, 259 Ga. 296 (380 SE2d 690) (1989); Lee v. State, 258 Ga. 82 (365 SE2d 99) (1988); Frazier v. State, 257 Ga. 690 (362 SE2d 351) (1987); Ford v. State, 257 Ga. 461 (360 SE2d 258) (1987); Romine v. *639 State, 256 Ga. 521 (350 SE2d 446) (1986); Cargill v. State, 255 Ga. 616 (340 SE2d 891) (1986); Ingram v. State, 253 Ga. 622 (323 SE2d 801) (1984); Finney v. State, 253 Ga. 346 (320 SE2d 147) (1984); Spivey v. State, 253 Ga. 187 (319 SE2d 420) (1984); Roberts v. State, 252 Ga. 227 (314 SE2d 83) (1984); Putman v. State, 251 Ga. 605 (308 SE2d 145) (1983); Mincey v. State, 251 Ga. 255 (304 SE2d 882) (1983); Wilson v. State, 250 Ga. 630 (300 SE2d 640) (1983); Rivers v. State, 250 Ga. 288 (298 SE2d 10) (1982); Jones v. State, 249 Ga. 605 (293 SE2d 708) (1982); Berryhill v. State, 249 Ga. 442 (291 SE2d 685) (1982); Solomon v. State, 247 Ga. 27 (277 SE2d 1) (1981); Dick v. State, 246 Ga. 697 (273 SE2d 124) (1980); Jones v. State, 243 Ga. 820 (256 SE2d 907) (1979); Amadeo v. State, 243 Ga. 627 (255 SE2d 718) (1979); Corn v. State, 240 Ga. 130 (240 SE2d 694) (1977); Peek v. State, 239 Ga. 422 (238 SE2d 12) (1977); Birt v. State, 236 Ga. 815 (225 SE2d 248) (1976); Pulliam v. State, 236 Ga. 460 (224 SE2d 8) (1976); Dobbs v. State, 236 Ga. 427 (224 SE2d 3) (1976); Goodwin v. State, 236 Ga. 339 (223 SE2d 703) (1976); Mitchell v. State, 234 Ga. 160 (214 SE2d 900) (1975); Moore v. State, 233 Ga. 861 (213 SE2d 829) (1975); Gregg v. State, 233 Ga. 117 (210 SE2d 659) (1974).